MEMORANDUM **
Brian Triggs appeals from his conviction and 24-month sentence imposed for possession of child pornography in violation of 18 U.S.C. § 2252A(a)(5)(B). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm Triggs’ conviction and sentence.
We decline to address Triggs’ ineffective assistance of counsel claim on direct appeal. See United States v. Houtchens, 926 F.2d 824, 828 (9th Cir.1991).
Triggs also contends that the district court judge violated Fed.R.Crim.P. 32(a)(1)(A) because he failed to inquire at sentencing whether Triggs read the presentence report and discussed it with his attorney. We conclude that any error here was harmless error. See United States v. Davila-Escovedo, 36 F.3d 840, 843-44 (9th Cir.1994).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.